Blackford, J.
This was ah action'of slander in which Jane Sheridan, whilst sole, and who is now the wife of WiU Ham Anderson, was plaintiff, and Woods defendant. Plea, the general issue. Verdict and judgment for the plaintiff.
M. G. Bright, for the plaintiff.
J. L. While, for the defendants.
At the term to which the writ was returnable, and after issue joined, the defendant moved for a continuance of the cause on account of the absence of witnesses resident in another county. The motion was founded on an affidavit in the usual form, stating the names of the witnesses, the facts to be proved, that they had been subpoenaed in time, that no others were known by whom the same facts could be proved, and that it was believed their attendance could be had at the next term. The continuance was refused. It was the general bad character of the plaintiff that was to be proved by the witnesses named in the affidavit; and it is said that if nothing more could be proved by them, their absence was no cause for a continuance.
We think that the matter expected to be proved by'the witnesses in question was admissible, in this case, in mitigation of damages. Earl of Leicester v. Walter, 2 Camp. 251._v. Moor, 1 Maule and Selw. 285. That being so, -the witnesses named in the affidavit were very material for the defendant; and their absence, under the circumstances, was a good ground for a continuance.

Per Curiam.

The judgment is reversed, and the verdict set aside, with costs. Cause remanded, &c.